— Appeals by defendants from two judgments (one as to each of them) of the County Court, Orange County (Isseks, J.), both rendered January 31, 1978, convicting each of them of murder in the *649second degree (intentional murder), upon a jury verdict, and imposing sentences. Judgments reversed, on the law, indictment dismissed and case remitted to the County Court, Orange County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. We find that the People failed to establish a specific intent on the part of appellants to commit murder (see People v Ozarowski, 38 NY2d 481; People v Agron, 10 NY2d 130, cert den 368 US 922, mot for rearg den 27 NY2d 817, mot to amend remittitur den 27 NY2d 818; People v May, 9 AD2d 508). Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.